                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                     BOSTON DIVISION


IN THE MATTER OF THE COMPLAINT
OF DOWN CAPE CHARTERS & BOAT
RENTALS, INC., AS OWNER OF A 2016
                                                       Case No. : 1:19-cv-12312-RGS
23 FT. GODFREY MARINE HURRICANE
SUNDECK MOTOR BOAT, FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY

              LIMITATION PLAINTIFF’S BRIEF IN SUPPORT OF ITS
        MOTION FOR ENTRY OF JUDGMENT OF EXONERATION BY DEFAULT

          NOW COMES Limitation Plaintiff, Down Cape Charters & Boat Rentals, Inc.

(hereinafter, the “Limitation Plaintiff”), the owner of the 2016 Godfrey Marine 23-ft Hurricane

Sundeck Motor Boat (Hull Identification No.: GDY35702E616; Massachusetts Registration No.:

MS 2009 L; hereinafter, the “Limitation Vessel”), by counsel, and pursuant to Rule 55(b)(2) of

the Federal Rules of Civil Procedure, Rule F(5) of the Supplemental Rules of Admiralty or

Maritime Claims and Asset Forfeiture Actions, and the Court’s Notice (ECF No. 10), requiring

all claims arising from the collision between the Limitation Vessel and a 1980 25-ft. Privateer

(Hull Identification No.: PVT24013M80F, Massachusetts Registration No.: MS 2433 RW)

owned by Blue Claw Boat Tours, LLC (hereinafter, “the Accident”) in the waters of Pleasant

Bay near Chatham, Massachusetts on June 20, 2018 to be made on or before January 17, 2020,

and this Court’s Order dated January 21, 2020 (ECF No. 17), granting the Limitation Plaintiff’s

Motion for Entry of Clerk’s Default for Non-Appearing Parties and Non-Asserted Claims, now,

in support of its instant motion moving this Court for entry of judgment of exoneration by default

in favor of the Limitation Plaintiff as to all claims that have not been asserted in this matter and

against all non-claiming parties having an interest in this matter for any claim whatsoever

associated with the Limitation Vessel or the Accident, and in support thereof, states as follows:


I-1671793.1
                        FACTUAL AND PROCEDURAL BACKGROUND

          The Limitation Plaintiff owns the Limitation Vessel—a 2016 Godfrey Marine 23-ft

Hurricane Sundeck Motor Boat (Hull Identification No.: GDY35702E616; Massachusetts

Registration No.: MS 2009 L). On or about June 20, 2018, a collision between the Limitation

Vessel and a 1980 25-ft. Privateer (Hull Identification No.: PVT24013M80F, Massachusetts

Registration No.: MS 2433 RW) owned by Blue Claw Boat Tours, LLC (hereinafter, “the

Accident”) occurred in the waters of Pleasant Bay near Chatham, Massachusetts.1

          On November 12, 2019, the Limitation Plaintiff filed a Complaint in Admiralty, pursuant

to 46 U.S.C. §§ 30501 et seq., claiming the right of exoneration from or limitation of liability for

any and all claims arising from the Accident.             A Notice of Complaint in Admiralty for

Exoneration From or Limitation of Liability was duly entered by the Court on November 13,

2019. The Notice directed all persons having claims arising out of the Accident to file a claim

with the Clerk of this Court on or before January 17, 2020 or be defaulted. As of January 17,

2020, only Blue Claw Boat Tours, LLC responded to the Court’s Notice and made a claim.

          On January 21, 2020, in light of the failure of any other party to file a claim in this action,

and pursuant to Rule 55(a), in response to the Limitation Plaintiff’s Motion for Entry of a Clerk’s

Default for Non-Appearing Parties and Non-Asserted Claims, this Court granted that Motion and

ordered default against those non-appearing parties and non-asserted claims (ECF No. 17).

Attached to this Brief as its Exhibit 1 is an Affidavit of Krzysztof Roszak, verifying allegations

contained in the Limitation Complaint.


                                               SUPPORT


1
 Blue Claw Boat Tours, LLC’s vessel involved in the collision on June 20, 2018, the ROAMEO,
was and is a 25-foot Privateer motor vessel, not a 24-foot motor vessel. (See ECF No. 13 at p. 5).


                                                    2
I-1671793.1
          Default judgment generally is proper as to potential claimants who have not responded to

newspaper publication of a court’s notice to assert claims by a certain date, or who seek to bring

new or amended claims long after the deadline for filing them has passed. See, e.g. American

Commercial Lines v. U.S., 746 U.S. F.2d 1351 (8th Cir. 1984); Complaint of Kirby Inland

Marine, 365 F. Supp. 2d 777 (M.D. La. 2005). In R.M.S. Titanic, Inc., the United States District

Court for the Eastern District of Virginia noted such default judgment in a maritime salvage

action as follows:

          Concerning other potential claimants who failed to heed the notice provided in the
          publication announcement of the in rem action, the Court ordered “that default
          judgment is entered against all potential claimants who have not yet filed claims
          and such claims are therefore barred and precluded so long as (RMST) remains
          salvor in possession . . . .

R.M.S. Titantic, Inc., v. Wrecked & Abandoned Vessel, 9 F. Supp. 2d 624, 626 (E.D. Va. 1998).

(citations to previous order omitted).2 The Titanic was, among other things, an in rem vessel

arrest of the TITANIC shipwreck by one would-be salvor. See id. Pursuant to Supplemental

Rule C(4), the plaintiff gave notice of the arrest to other potential salvors by publishing notice in

newspapers. The notice stated a time for filing of “a statement of interest in or right against the

seized property and to answer.” Id. at 626.

          For its part, the Limitation Plaintiff followed the analogous notice by publication as set

forth in Supplemental Rule F(4). And the Limitation Plaintiff published the Court’s Notice to all

potential claimants in a newspaper of general circulation—the Cape Code Times—for four

weeks and the undersigned mailed the Court’s Notice and a copy of the pertinent documents to

the only entity believed to be a potential claimant—Blue Claw Boat Tours, LLC—on November

2
  The prior and subsequent history of the Titanic case is extensive and complicated and,
therefore, not cited. The undersigned counsel understands the quoted aspect—default judgment
as to potential claimants that did not file claims by date on the published notice—was not an
aspect of the case that was challenged in the case’s subsequent history and appeal.


                                                  3
I-1671793.1
15, 2019, the contents of which are incorporated into this Brief by reference. Such notice by

publication and mailing to the potential claimants’ last known address satisfies due process as to

any potential claimants and claims in relation to the Accident; as it is, no other potential

claimants are known and no other claimants have come forth and the period for their doing so

expired on January 17, 2020, pursuant to this Court’s Notice.

          Although default judgment against non-appearing parties may seem unusual, doing so in

this instance is wholly consistent with the underlying policy of limitation actions under the

General Maritime Law and the federal Limitation of Liability Act. A limitation action such as

this allows a vessel owner to bring all claims against it and the vessel together under a concursus

of claims. Default judgment as to all potential claims clarifies and gives finality to the resolution

of the subject matter of such a proceeding.3 Additionally, a default judgment as to potential

claims not timely asserted gives effect to the language in Supplemental Rule F(2), which

authorizes a limitation of liability complaint to “demand exoneration from as well as limitation

of liability.” Fed. R. Civ. P. Adm. Supp. (F)(2). A default judgment against any and all potential

claimants essentially is a judgment of exoneration as to those potential, as-yet unidentified and

non-claiming claimants.

          In sum, entry of default is proper under Rule 55(a) when a party “has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise[.]” Fed. R. Civ. P. 55(a).

As shown by the record, any parties wishing to make a claim with respect to the Limitation

Vessel and/or the Accident had to file a claim by January 17, 2020, or be defaulted. (ECF No.

10). That deadline has passed. As a result, the Limitation Plaintiff, by motion, requested the

3
  This same policy and need for finality applies in other contexts, such as that involving real
property, where potential claims against the subject property not asserted by the date established
by the court can be subject to default judgment as long as notice properly was made by
publication.


                                                 4
I-1671793.1
entry of default by the Clerk of this Court, which default was Ordered against all non-appearing

and non-claiming potential claimants by this Court through its electronic Order dated January 21,

2020 (ECF No. 17). And any claims not yet asserted against the Limitation Plaintiff are now

foreclosed by operation of this Court’s Notice, proper publication, and the entry of Default. (See

ECF No. 18); see also Titanic, supra, at 626. Additionally, by virtue of the Affidavit of the

Limitation Plaintiff, Limitation Plaintiff has presented unrebutted evidence to this Court entitling

the Limitation Plaintiff to exoneration from liability in connection with any such claims. A

proposed Order is submitted and attached to this Brief as its Exhibit 2.


                                          CONCLUSION

          The Federal Limitation of Liability Act entitles the Limitation Plaintiff to exoneration

from liability for claims arising out of the Accident, provided that the Limitation Plaintiff

satisfies the procedural predicates set forth under the Supplemental Admiralty Rules.          The

Limitation Plaintiff has now done so and, as a result, it is entitled to entry of Judgment of

Exoneration by Default against all non-appearing and non-claiming parties in this case.


WHEREFORE, the Limitation Plaintiff, Down Cape Charters & Boat Rentals, Inc., prays that
this Court:

(a)       enter Judgment of Exoneration by Default in its favor as to all claims that have not been
          asserted in this matter and against all other non-appearing parties having an interest in
          this matter for any claim whatsoever associated with the Accident;




                                                  5
I-1671793.1
(b)       award the Limitation Plaintiff such other and further relief as this Court may deem just
          and proper.

                                                      Respectfully submitted,


                                                             //s//
                                                      BEATA SHAPIRO, ESQUIRE
                                                      WILSON ELSER MOSKOWITZ EDELMAN &
                                                      DICKER, LLP
                                                      260 Franklin Street, 14th Floor
                                                      Boston, Massachusetts 02110
                                                      Phone: (617) 422-5320
                                                      Fax: (617) 423-6917
                                                      Email: beata.shapiro@wilsonelser.com

                                                      CHRISTOPHER A. ABEL, Admitted Pro
                                                      Hac Vice
                                                      WILLCOX & SAVAGE, PC
                                                      440 Monticello Avenue, Suite 2200
                                                      Norfolk, Virginia 23510
                                                      Phone: (757) 628-5500
                                                      Fax: (757) 628-5566
                                                      Email: cabel@wilsav.com
                                                      Attorneys for the Limitation Plaintiff
                                                      Down Cape Charters & Boat Rentals, Inc.




                                                 6
I-1671793.1
                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 26th day of February 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing to counsel of record.

       To the best of my knowledge, there are no parties or attorneys who have appeared in this
case who require service by U.S. Mail.


                                                             //s//
                                                      Beata Shapiro




                                                 7
I-1671793.1
              EXHIBIT 1




                  8
I-1671793.1
              EXHIBIT 2




                  9
I-1671793.1
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS
                                       BOSTON DIVISION


IN THE MATTER OF THE COMPLAINT
OF DOWN CAPE CHARTERS & BOAT
RENTALS, INC., AS OWNER OF A 2016
                                                        Case No. : 1:19-cv-12312-RGS
23 FT. GODFREY MARINE HURRICANE
SUNDECK MOTOR BOAT, FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY

                ORDER OF JUDGMENT OF EXONERATION BY DEFAULT

          This matter is before the Court on Limitation Plaintiff’s Motion for Entry of Judgment of

Exoneration by Default against all potential claimants and claims not timely asserted.

          On November 12, 2019, the Limitation Plaintiff filed in this Court a Complaint for

Exoneration From or Limitation of Liability pursuant to the Limitation of Liability Act. A

Notice of Complaint in Admiralty for Exoneration From or Limitation of Liability was duly

entered by the Court on November 13, 2019. The Court’s Notice directed potential claimants to

file their claims arising from a collision between a 2016 Godfrey Marine 23-ft Hurricane

Sundeck Motor Boat (Hull Identification No.: GDY35702E616; Massachusetts Registration No.:

MS 2009 L; hereinafter, the “Limitation Vessel”) and a 1980 25-ft. Privateer (Hull Identification

No.: PVT24013M80F, Massachusetts Registration No.: MS 2433 RW) owned by Blue Claw

Boat Tours, LLC (hereinafter, “the Accident”) in the waters of Pleasant Bay near Chatham,

Massachusetts on June 20, 2018 with the Clerk of this Court, in the United States District Court

for the District of Massachusetts, and serve on or mail to the Limitation Plaintiff’s counsel a

copy thereof on or before January 17, 2020, or be defaulted. As of this date, only Blue Claw

Boat Tours, LLC has filed a claim. No other parties have filed claims or otherwise responded to

this Court’s Notice.



I-1671794.1
          In light of the failure of any other party to file a claim in this action, pursuant to Fed. R.

Civ. P. Rule 55, the Court ordered the Clerk to enter a Default against Non-Appearing Parties

and Non-Asserted Claims on January 21, 2020. And on February 21, 2020, the Limitation

Plaintiff filed with this Court an Affidavit of Krzysztof Roszak, verifying allegations contained

in the Limitation Complaint on behalf of the Limitation Plaintiff, and re-affirming that at all

material times prior to the Accident, the Limitation Vessel was seaworthy, properly maintained,

manned, equipped and supplied, and fit and safe for her intended purpose, as well as re-affirming

that any damages arising from the Accident were occasioned and incurred without the Limitation

Plaintiff’s privity or knowledge.

          In view of the foregoing, the Limitation Plaintiff’s instant motion is GRANTED. A

Judgment of Exoneration by Default hereby is entered in favor of the Limitation Plaintiff as to all

claims that have not been asserted in this matter and against all other non-claiming parties having

an interest in this matter for any claim whatsoever associated with the Accident, pursuant to Rule

55(b)(2) of the Federal Rules of Civil Procedure and Rule F(5) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, owing to the failure of any such

parties to file a claim or answer in this action and the evidence presented to this Court by means

of the aforementioned Affidavit of Krzysztof Roszak on behalf of the Limitation Plaintiff.

          The Clerk is DIRECTED to send a copy of this Order to counsel for the Limitation

Plaintiff.


          SO ORDERED. This the ____ day of _________, 2020.



                                                                _______________________
                                                                United States District Judge



                                                    2
I-1671794.1
